Buchanan, J.
Plaintiff sues on a promissory note executed by defendants jointly and severally, payable to plaintiff or bearer, for the sum of four hundred dollars, with interest.
The defence is, that the note was made for an illegal consideration, to wit, an engagement on the part of plaintiff, not to prosecute a slave of one of the defendants for the crime of arson.
The case was tried by a jury, who found in favor of plaintiff. There were several witnesses examined for plaintiff and for defendant in relation to the matters involved in the plea ; and we cannot say that the jury erred in the conclusion at which they arrived, upon the facts of the cause.
The loss suffered by plaintiff by the burning of his stable or crib, and of his horses, fully equalled the amount of this note ; and if it could have been proved that the slave of the defendant burnt the same, defendant would clearly have been liable to plaintiff for the damage sustained, unless he had preferred to surrender his slave.
And if the defendant, convinced of his liability, settled with plaintiff for liis loss by this fire, without being sued, there was nothing illegal in such a settlement, unless it was a condition of the settlement, that the slave should not be prosecuted. This would have amounted to a contract to compound a capital felony; a contract in the highest degree immoral and unlawful.
But we are unable to say, with the testimony before us, and in opposition to the verdict of the jury, that it is proved that this illegal condition was attached to the settlement of which the note, sued upon, is the evidence.
It is even proved, that there were some steps taken towards a criminal prosecution in the premises. A witness for defendant says, that he thinks the matter of the burning was inquired of by the Grand Jury of East Feliciana; thinks there was a bill drawn up ; was called before the Grand Jury as a witness in the case.
It is, therefore, adjudged and decreed, that the judgment of the District Oourt, upon the verdict of the jury, be affirmed, with costs.